DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/20 has been entered. 
Response to Amendment
2.	The amendment filed on 9/28/20 is acknowledged.  
	Claim 10 has been amended.
	Claims 1-10, 12, 13, 21, 24-26 and newly added claim 27 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varanasi et al. (“Varanasi”) US PG-Pub 2009/0283611.
as required in claim 8), comprising a substrate (e.g. element  110) having a first surface; a plurality of protrusions (e.g. element 120, Fig. 3) disposed on the first surface, and each having a width  (dimension a, ¶[0056]); and a hydrophilic layer (e.g. element 112, ¶¶[0038 and 0039]) having a conductive layer (any of the elements listed in¶[0038]) disposed on the first surface and the plurality of  protrusions, and having a second surface opposite to the first surface, whereby  the liquid sample and the second surface have a contact angle (¶¶[0005 and 0044]), when the liquid sample is disposed on the hydrophilic layer, wherein any adjacent two of the plurality of protrusions having a distance (spacing b, ¶[0056]), and each of the plurality of protrusions has a median height (dimension h, ¶[0056]), and the strip achieves the contact angle in absence of an electrical voltage on the conductive layer.
Varanasi discloses a contact angle ranging from 25-40 degrees (Fig. 11 and ¶¶[0005 and 0044]), a width ranging 2- 25 µm ¶[0056]), a distance ranging from 2-10 times of the width (e.g.  b/a ratio discussed in ¶[0056]), and a height ranging 2-10 times the width (e.g. h/a ratio discussed in ¶[0056]) which are ranges that lie within or overlap the disclosed ranges. 
	The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  	Therefore the fact that applicant’s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when 
Re claim 2, Varanasi discloses a protrusion having a width (¶[0056]) that lies within or overlaps the disclosed ranges (see also aforementioned rational).
Re claim 3, Varanasi discloses a contact angle that lies within or overlaps the disclosed ranges (see aforementioned rational), when a viscosity of a liquid sample (e.g. water, ¶[0056]) is within the recited range.   
Re claim 4, Varanasi discloses (Fig. 3, ¶[0048]) wherein each of the protrusions has a shape of one of a cylinder, a triangular and a square column.
Re claim 5, Varanasi discloses (Fig. 3) wherein the plurality of protrusions form one of a cylinder array and a square-column array on the first surface.  
Re claim 7, Varanasi discloses (¶[0038]) wherein the conductive material is formed of metal.
  Re claim 9, Varanasi suggests (¶[0048]) various features may have variety of structures, shapes and sizes. Thus, the limitation “… plurality of protrusions having a first shape of a cylinder and the others having a second shape of a square column” is met.
6.	Claims 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varanasi.
	Varanasi discloses in Figs. 2, 3 and 11 a strip for an electronic device configured to sense a liquid sample (e.g. water, ¶[0056]) comprising: a substrate (e.g. element  110) having a first surface; and a hydrophilic layer (e.g. element 112, ¶¶[0038 and 0039]) disposed on the first 
Varanasi discloses a contact angle ranging from 25-40 degrees (Fig. 11 and ¶¶[0005 and 0044]), a width ranging 2- 25 µm ¶[0056]), a distance ranging from 2-10 times of the width (e.g.  b/a ratio discussed in ¶[0056]), and a height ranging 2-10 times the width (e.g. h/a ratio discussed in ¶[0056]) which are ranges that lie within or overlap the disclosed ranges. 
	The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
	Therefore the fact that applicant’s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.

Re claim 13, Varanasi discloses a contact angle that lies within or overlaps the disclosed ranges (see aforementioned rational), when a viscosity of a liquid sample (e.g. water, ¶[0056]) is within the recited range.   
7.	Claims 21, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varanasi.
Varanasi discloses in Figs. 2, 3 and 11 an apparatus for bearing a liquid sample (e.g. water, ¶[0056]) or water (as required in claim 25) comprising: a substrate (e.g. element  110) having a first surface; and a hydrophilic layer (e.g. element 112, ¶¶[0038 and 0039]) formed of a conductive material (any of the elements listed in ¶[038]) disposed on the first surface, and having a plurality of protrusions (element 120, Fig. 3), wherein the liquid sample on the hydrophilic layer have a contact angle (¶¶[0005 and 0044]) when a viscosity of a liquid sample (e.g. water, ¶[0056]) is within the recited range, each of the plurality of protrusions has a width (e.g. dimension a, ¶[0056]), any  adjacent two of the plurality of protrusions having a distance (e.g. spacing b, ¶[0056]), each of the plurality of protrusions has a median height (e.g. dimension h ¶[0056]); and the strip achieves the contact angle in absence of an electrical voltage on the hydrophilic layer.
Varanasi discloses a contact angle ranging from 25-40 degrees (Fig. 11 and ¶¶[0005 and 0044]), a width ranging 2- 25 µm ¶[0056]), a distance ranging from 2-10 times of the width (e.g.  b/a ratio discussed in ¶[0056]), and a height ranging 2-10 times the width (e.g. h/a ratio discussed in ¶[0056]) which are ranges that lie within or overlap the disclosed ranges. 


  Therefore the fact that applicant’s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 24, Varanasi discloses (Fig. 3, ¶[0048]) wherein each of the protrusions has a shape of one of a cylinder, a triangular and a square column.
8.	Claims 6, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varanasi in view of Elmouelhi et al. (“Elmouelhi”) US PG-Pub 2012/0302465.
	Varanasi discloses the device structure as recited in the claim, but does not specifically disclose the liquid sample being a glue. 
Elmouelhi discloses wherein the liquid sample is a glue material (e.g. serum discussed in ¶[0053]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the glue (e.g. serum) of Elmouelhi for that of Varanasi as a mere substitution of an art-recognized liquid sample material suitable for the intended use. (MPEP §2144.07)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED N SEFER/Primary Examiner, Art Unit 2893